Filed 5/26/21 O.G. v. City of L.A. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO

O.G., a Minor, etc., et al.,                               B299186

         Plaintiffs and Appellants,                        (Los Angeles County
                                                           Super. Ct. No. BC663056)
         v.

CITY OF LOS ANGELES et al.,

     Defendants and
Respondents.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Stephen M. Moloney, Judge. Affirmed.

     Guizar, Henderson & Carrazco, Angel Carrazco, Jr., and
Kent M. Henderson for Plaintiffs and Appellants.

      Michael N. Feuer, City Attorney, Kathleen A. Kenealy,
Chief Deputy City Attorney, Scott Marcus, Blithe S. Bock,
Assistant City Attorneys, and Michael M. Walsh, Deputy City
Attorney, for Defendants and Respondents.
       The Estate of Omar Gonzalez; O.G., a minor by and
through his guardian ad litem Zoila Gutierrez; and M.G., a minor
by and through his guardian ad litem Zoila Gutierrez
(collectively, appellants) appeal from a judgment following a jury
trial in this wrongful death lawsuit brought by appellants against
the City of Los Angeles and Eden Medina (Officer Medina)
(collectively, respondents). At the time of trial, appellants’
remaining causes of action against respondents were wrongful
death based on negligence and wrongful death based on battery,
each of which focused on whether Officer Medina’s use of force
was reasonable under the circumstances. After hearing the
evidence, the jury returned a unanimous defense verdict.
       On appeal, appellants claim that the trial court committed
reversible error by denying appellants’ motion in limine to
exclude evidence that Omar Gonzalez tested positive for
methamphetamine postmortem. Appellants claim such evidence
was irrelevant and highly prejudicial. Appellants also argue that
the trial court erred in permitting the expert testimony of
Richard Clark, M.D.; the laboratory results; and laboratory and
chain of custody witness declarations of Robert W. Middleberg,
Ph.D., and Sara Eskandary. Finally, appellants argue that the
trial court erred in admitting evidence of drug paraphernalia.
       Finding no error, we affirm the judgment.

                  FACTUAL BACKGROUND
      On July 28, 2016, Los Angeles Police Officer Medina shot
and killed Gonzalez following a car and foot pursuit. Officer
Medina and his partner, Officer Higareda, were in full uniform in
a marked black and white police vehicle working in a gang
enforcement detail. Officer Medina was wearing a body-worn




                                2
video (BWV) and the police vehicle he and his partner used was
equipped with digital in-car video. Upon information that
another unit was attempting a traffic stop a few blocks away,
Officer Medina and his partner went to assist. The suspect
vehicle, in which Gonzalez was a passenger, refused to stop,
resulting in a low speed chase. A radio report informed the
officers they were pursuing a possible stolen car and that
Gonzalez appeared to be bending and reaching inside the car,
potentially arming himself. In addition, the passenger door to
the suspect vehicle opened periodically, suggesting that the
passenger might attempt to flee or attempt to engage with the
officers. Based on his observations of Gonzalez throughout the
incident, Officer Medina believed that Gonzalez was not
“thinking rational” and was possibly under the influence of a
narcotic.
       The officers’ pursuit of the suspect vehicle ended after it
drove into a dead-end street and came to a stop. Gonzalez exited
the passenger side of the vehicle and began running up a
driveway. Officer Medina observed Gonzalez’s hand go to his
front waistband, which caused Officer Medina to continue to
suspect that Gonzalez was armed.
       The driver of the suspect vehicle remained in the car.
Because Officer Medina was the officer driving, police training
required that he move to the driver’s side of the suspect vehicle,
which he did. His partner went on foot in pursuit of Gonzalez.
When Officer Medina heard another officer at the scene state,
“Go with your partner,” he followed his partner in foot pursuit up
the driveway.
       At the top of the driveway Gonzalez confronted the Avila
family, who lived at the residence and had become aware of the




                                3
police activity. The Avila family did not know Gonzalez and were
scared that Gonzalez might attack them. They told Gonzalez to
get out of there, but he continued charging up the driveway and
put his hands on Mrs. Avila, resulting in a scuffle with Mrs. Avila
and a neighbor. Mr. Avila observed Gonzalez reaching towards
his waistband area and understood that Gonzalez was
threatening that he had a gun. Mr. Avila felt that Gonzalez was
communicating “get out of my way or I’m going to pull it out.”
Mr. Avila was scared Gonzalez was going to shoot them. When
Officer Medina observed Gonzalez in an altercation with these
citizens, he continued to believe that Gonzalez was under the
influence of a narcotic.
       Officer Higareda and another officer on the scene
attempted to subdue Gonzalez by holding him down against a
fence while trying to handcuff him. Officer Higareda was on
Gonzalez’s back, and Officer Dameworth was on Gonzalez’s right
side. Officer Medina went to Gonzalez’s left side in an effort to
gain control of his left arm. Gonzalez was actively resisting the
officers’ efforts to arrest him. Officer Medina observed that
Gonzalez was showing “tremendous strength, more than your
average individual when he was resisting.” This fact supported
Officer Medina’s continued belief that Gonzalez was under the
influence of “some type of narcotic.”1
       During the scuffle Gonzalez was favoring his left side and
had his left arm tucked in, so it was not visible. After one officer
called out, “I can’t see his left hand,” Officer Medina grabbed
what he believed to be Gonzalez’s left forearm and saw that he


1      Gonzalez’s sons testified that they were surprised to see
their father acting as he did in the videos of the event.




                                 4
was holding a gun by the side. Gonzalez continued to actively
resist Officer Medina and the other officers. Officer Medina
yelled “gun” three or four times to alert the other officers that
Gonzalez was in possession of a firearm. Officer Medina
continued to attempt to control Gonzalez’s left arm and dislodge
the gun. Eventually the gun fell out of Gonzalez’s hand into a
water channel. Gonzalez then pulled away from Officer Medina’s
grip and reached down and picked up the gun. At that point
Officer Medina had no doubt that Gonzalez was determined to
use the gun, and he believed that the situation had escalated to
one that called for the use of deadly force.
       In response to this perceived imminent deadly threat,
Officer Medina drew his gun and told Gonzalez, “Let it go, dude.”
Gonzalez appeared to be trying to get a better grip on his gun.
Having lost control of Gonzalez’s left arm, Officer Medina
believed it was impractical to then attempt to regain control after
Gonzalez had already reacquired the gun. When Officer Medina
fired his first shot Gonzalez was still holding his gun with his left
hand, and his left arm was on top of a ledge. After Officer
Medina fired his first round, Gonzalez still did not drop the gun.
After Officer Medina fired a second time, Gonzalez dropped the
gun and it fell on the ledge. After Gonzalez dropped the gun
Officer Medina did not fire again, although he had 16 rounds left.
Gonzalez continued to fail to follow the officers’ instructions while
the officers handcuffed him. Officer Higareda sought to recover
the firearm at that time because he believed it would not take
much for Gonzalez to again arm himself. Gonzalez later died
from the gunshot wounds.2

2     At trial appellants disputed Officer Medina’s account of the
events surrounding the gun. However, appellants do not present




                                 5
                   PROCEDURAL HISTORY
Complaints
       Appellants filed their complaint against respondents for
wrongful death and civil rights violations on May 26, 2017. On
August 4, 2017, they filed a first amended complaint, which
included causes of action for wrongful death, false arrest, and
false imprisonment. At the time of trial, the causes of action that
remained were wrongful death based on negligence and wrongful
death based on battery.
Motion in limine No. 3
       On February 21, 2019, appellants filed their motion in
limine No. 3 to exclude drug and alcohol test results, under the
influence, drug use history, drugs found at scene, etc. Through
the motion, appellants sought to exclude all evidence of
Gonzalez’s drug and alcohol use, whether before or during the
incident, including lab results from NMS Labs showing that
there were high levels of methamphetamine in Gonzalez’s system
during the incident. Appellants argued that such evidence was
irrelevant, highly prejudicial as character evidence, and that
respondents had failed to designate the necessary experts to
support the test results. They further claimed that the test
results were inadmissible hearsay.
       Respondents opposed the motion, noting that their
supplemental expert disclosure included Dr. Clark, a retained
medical specialist in emergency medicine and toxicology, and
Middleberg, the laboratory director of NMS Labs, a nonretained

their version of events in this appeal, nor do they provide any
citations to the record showing evidence contradicting Officer
Medina’s version of the events.




                                 6
expert. Respondents argued that the evidence of
methamphetamine in Gonzalez’s blood was relevant to explain
issues of fact and credibility, and its exclusion would be
prejudicial to respondents’ ability to defend themselves at trial.
       Supplemental briefing and supplemental declarations were
filed, as appellants sought to exclude respondents’ supplemental
expert witnesses and the NMS Labs report. Respondents
continued to oppose the motion. The trial court held multiple
hearings on appellants’ motions in limine. The first hearing, on
March 29, 2019, covered drug evidence and the exclusion of
respondents’ expert witness, Dr. Clark. There were additional
hearings on April 2, 2019, April 8, 2019, and April 9, 2019.
       On April 10, 2019, respondents filed Middleberg’s
declaration along with supporting exhibits. Additional hearings
took place on April 10, 2019, April 12, 2019, and April 15, 2019.
       Following these extensive arguments, the trial court ruled
that Dr. Clark could opine as to the effect of methamphetamine
on Gonzalez’s behavior, his ability to feel pain at the time of the
incident, and whether Gonzalez’s behavior was consistent with
methamphetamine use, assuming a proper foundation was laid
for the evidence. The court further ruled that Dr. Clark could
rely on case-specific evidence. The court excluded any evidence of
alcohol use before or during the incident, drug use prior to the
date of the incident, and evidence of drug paraphernalia at the
scene of the incident. The court also excluded all evidence of
gangs and of Gonzalez’s criminal history.
Motion to exclude evidence of a dollar bill
       A dollar bill found on the ground near the scene of the
shooting was folded in a manner that indicated its use with
drugs. Respondents used the dollar bill as a marker to orient




                                 7
different images at the scene. Based on their concern that
members of the jury might recognize the significance of the shape
of the dollar bill and attribute it to Gonzalez, appellants argued
that some of the images of the dollar bill should be excluded. The
trial court allowed limited reference to the dollar bill, after
recognizing the importance of the dollar bill as a landmark. The
trial court found that the images showing the dollar bill were not
unduly prejudicial, however, the court barred any reference to
drug use in relation to the dollar bill and instructed the parties to
only refer to it as money on the ground.
Dr. Clark’s testimony at trial
       Dr. Clark’s ability to testify regarding the levels of
methamphetamine in Gonzalez’s system during the incident
depended upon the admissibility of the toxicology report.
Respondents supported the admissibility of the toxicology report
with the Middleberg declaration, which included a certificate of
authenticity and chain-of-custody documents. Respondents also
relied on appellants’ expert, who testified that he was familiar
with NMS Labs, knew it as a reputable lab, and had no reason to
dispute any of the numbers in the NMS Labs report.
       On April 15, 2019, Dr. Clark testified based on the
laboratory reports provided to him, that Gonzalez had
methamphetamine in his system at the time of his death.
Dr. Clark further testified as to the type of behavior
methamphetamine causes, such as “[v]iolence, agitation,
psychosis, anger, paranoia.” Dr. Clark also provided his
observation of individuals he has personally treated in the
emergency room who are under the influence of
methamphetamine. Based on Dr. Clark’s knowledge of what is
considered to be a recreational level of -methamphetamine, he




                                  8
testified that the amount of methamphetamine in Gonzalez’s
system was “quite high.” Dr. Clark added that the
methamphetamine would have affected Gonzalez’s behavior
because “the level is quite high. It’s about ten times higher
than—” At this point, appellants’ counsel objected. The trial
court sustained the objection and instructed the jury “to
disregard the evidence that it’s about ten times higher than the
recreational, based on lack of foundation.” Appellants’ counsel
then argued that appellants were “irreparably prejudiced” in
spite of the trial court’s striking of the statement.
Verdict and notice of appeal
       On April 17, 2019, the jury rendered a verdict for
respondents. On May 8, 2019, the judgment after special verdict
after jury trial and notice of entry of judgment were filed. On
July 3, 2019, appellants filed their timely notice of appeal.


                           DISCUSSION
I.     Standard of review
       A ruling by the trial court on the admissibility of evidence
is reviewed for abuse of discretion. (People v. Waidla (2000) 22
Cal.4th 690, 717.) This standard applies to the trial court rulings
at issue here, including the determination of whether a writing
meets the requirements of a business record exception to the
hearsay rule (Exclusive Florists, Inc. v. Kahn (1971) 17
Cal.App.3d 711, 716); whether there is sufficient foundation to
support the introduction of evidence under the business records
exception (People v. Zavala (2013) 216 Cal.App.4th 242, 245-246;
County of Sonoma v. Grant W. (1986) 187 Cal.App.3d 1439, 1450);
and whether the information relied upon by an expert witness is
of a type that reasonably may be relied upon by an expert in




                                9
forming an opinion upon the subject (People v. DeHoyos (2013) 57
Cal.4th 79, 128; People v. Mickey (1991) 54 Cal.3d 612, 687-688).
Further, the trial court’s ruling denying a motion to exclude
evidence under Evidence Code section 352 is reviewed for abuse
of discretion.3 (People v. Lucas (1995) 12 Cal.4th 415, 449.)
       Appellants argue that the trial court’s rulings regarding
the admission of drug evidence, including foundation, require a
de novo standard of review. The de novo standard of review
applies to mixed questions of law and fact when legal issues
predominate. (Crocker National Bank v. City and County of San
Francisco (1989) 49 Cal.3d 881, 888.) It is appellants’ position
that some of the testimony that appellants sought to exclude,
such as the opinions of Dr. Clark, were known by respondents
from Dr. Clark’s deposition and the trial court was making a
purely legal determination regarding the admissibility of those
opinions. Appellants argue that when the decisive facts on which
the trial court makes its determinations are undisputed, the
appellate court gives no deference to the trial court’s decision and
considers the matter anew.
       In support of this argument, appellants cite In re George T.
(2004) 33 Cal.4th 620, 632 (George T.), which involved the
question of whether a juvenile made a criminal threat. The
appellate court determined that the de novo standard of review
applied to determine whether the juvenile made criminal threats
in violation of Penal Code section 422. (George T., at pp. 630-
632.) Appellants also cite People v. Tran (2013) 215 Cal.App.4th
1207, 1217-1218. The cited portion refers to the review of


3     All further statutory references are to the Evidence Code
unless otherwise noted.




                                 10
whether a statement against interest admitted under Evidence
Code section 1230 “bore sufficiently particularized guarantees of
trustworthiness to be admissible.” (Tran, at p. 1218.) However,
de novo review in this situation is limited to criminal matters
where a potential violation of the confrontation clause is at issue.
(Lilly v. Virginia (1999) 527 U.S. 116, 137 [“[W]hen deciding
whether the admission of a declarant’s out-of-court statements
violates the Confrontation Clause, courts should independently
review whether the government’s proffered guarantees of
trustworthiness satisfy the demands of the Clause.”].) Neither
case suggests that the de novo standard of review is appropriate
here.4 Appellants have thus failed to convince us that the de
novo standard of review is applicable in this appeal.
       Appellants agree that trial court rulings on the
admissibility of evidence, whether in limine or during trial, are
generally reviewed for abuse of discretion. (Pannu v. Land Rover
North America, Inc. (2011) 191 Cal.App.4th 1298, 1317.) Under
this standard, we measure “whether, given the established
evidence, the act of the lower tribunal falls within the permissible
range of options set by the legal criteria.” (Department of Parks
& Recreation v. State Personnel Bd. (1991) 233 Cal.App.3d 813,
831.) “‘Action that transgresses the confines of the applicable
principles of law is outside the scope of discretion and we call
such action an “abuse” of discretion.’” (Ibid.) A trial court’s error


4     Ghirardo v. Antonioli (1994) 8 Cal.4th 791 and Sulier v.
State Personnel Bd. (2004) 125 Cal.App.4th 21 also do not assist
appellants’ position. Ghirardo involved the question of the
proper standard of appellate review as to whether a transaction
is usurious. (Ghirardo, supra, at p. 799.) Sulier involved the
interpretation of a statute. (Sulier, supra, at p. 26.)




                                 11
is grounds for reversal only if it caused a miscarriage of justice.
(Zhou v. Unisource Worldwide (2007) 157 Cal.App.4th 1471,
1480.)
II.    Evidence of drugs in Gonzalez’s system
       Appellants challenge the trial court’s ruling on their motion
in limine No. 3 for various reasons. Among other things,
appellants sought to exclude evidence that Gonzalez tested
positive for methamphetamine postmortem and was under the
influence of methamphetamine at the time of the shooting
incident, arguing that this evidence was irrelevant and highly
prejudicial. In support of this argument, appellants cite sections
350 and 210, which mandate that only relevant evidence is
admissible.5 Appellants also cite section 352, which provides that
“[t]he court in its discretion may exclude evidence if its probative
value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b)
create substantial danger of undue prejudice, of confusing the
issues, or of misleading the jury.” Appellants point out that
character evidence is inadmissible under sections 787 and 11016


5     Section 350 provides that “[n]o evidence is admissible
except relevant evidence.” Section 210 provides that “‘[r]elevant
evidence’ means evidence, including evidence relevant to the
credibility of a witness or hearsay declarant, having any tendency
in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.”
6      Section 787 provides that, generally, “evidence of specific
instances of his conduct relevant only as tending to prove a trait
of his character is inadmissible to attack or support the
credibility of a witness.” Section 1101, subdivision (a), provides
generally that “evidence of a person’s character or a trait of his or
her character (whether in the form of an opinion, evidence of




                                 12
and argue that their motion in limine No. 3 should have been
granted in order to “‘avoid the obviously futile attempt to “unring
the bell”’” when highly prejudicial evidence is offered and then
stricken at trial. (People v. Morris (1991) 53 Cal.3d 152, 188,
disapproved on other grounds in People v. Stansbury (1995) 9
Cal.4th 824, 830, fn. 1.)
       A.    Relevance
       First appellants argue that the evidence of drugs in
Gonzalez’s system was irrelevant. They point out that CACI
No. 1305 asks that the jury determine whether the officer used
reasonable force by considering what “would have appeared
reasonable under the same or similar circumstances.” CACI
No. 440, provides that the jury determine whether the officer
used unreasonable force considering “what force a reasonable
officer in defendant’s position would have used under the same or
similar circumstances.” Appellants claim that drug test results
that Officer Medina had not yet seen are irrelevant to this
determination and point to federal law suggesting in similar
cases that lower courts and juries are required to confine their
inquiries to information known to the officer at the time of the
shooting.7 (Graham v. Connor (1989) 490 U.S. 386, 396 [“The
‘reasonableness’ of a particular use of force must be judged from
the perspective of a reasonable officer on the scene, rather than
with the 20/20 vision of hindsight.”]; Glenn v. Washington County
(9th Cir. 2011) 673 F.3d 864, 873, fn. 8 [when determining

reputation, or evidence of specific instances of his or her conduct)
is inadmissible when offered to prove his or her conduct on a
specified occasion.”
7    Appellants point out that Federal Rules of Evidence (28
U.S.C.), rule 403 is analogous to section 352.




                                 13
whether officers used reasonable force in firing on teenager, “[w]e
cannot consider evidence of which the officers were unaware”].)
        Appellants rely on Estate of Diaz (9th Cir. 2016) 840 F.3d
592, 597 (Diaz). In Diaz, a police officer shot and killed an
unarmed gang member. Diaz’s estate and his mother brought
civil claims for noneconomic damages against the City of
Anaheim and the officer involved. The plaintiffs sought to
exclude evidence of Diaz’s gang affiliation, photographic evidence
from Diaz’s cell phone showing a weapon, and toxicology evidence
of methamphetamine in the decedent’s system at the time of the
shooting. (Ibid.) The district court ultimately ruled that the
toxicology evidence was relevant to damages, but not relevant to
liability, as the officer involved did not know or suspect that Diaz
was under the influence of drugs at the time of the incident. (Id.
at p. 600.) In determining that the district court erred in failing
to bifurcate the liability phase of trial from the damages phase of
trial, the Ninth Circuit noted that the evidence had a “singular
focus” on “Diaz’s toxicological status on the day he was shot.”
(Ibid.) Diaz’s “drug use on the day of the incident and how it may
have affected his behavior, . . . had no relevance to his mother’s
loss.” (Ibid.) The city’s toxicology expert8 discussed the high
levels of methamphetamine in the decedent’s blood at the time of
his death and opined that the methamphetamine may have
affected the decedent’s behavior on that day. (Ibid.) The expert
testified that “[f]rom my review of the facts in this case, it’s
possible that methamphetamine at the levels of which were
measured at autopsy could have caused Mr. Diaz to use poor


8      The expert witness in Diaz was the same Dr. Clark who
testified in this case.




                                14
judgment in what ended up happening in this case.” (Ibid.) The
district court granted plaintiffs’ motion to strike that part of the
testimony. The Ninth Circuit noted that this was the second
time the expert’s testimony had been stricken because he
improperly speculated as to how drug use may have affected
Diaz’s behavior on the day of the shooting. The court noted,
“[e]ven after his earlier testimony was ‘stricken,’ [the expert]
continued to focus on the day of the incident.” (Id. at p. 601.)
       In reversing and remanding for a new trial, the Ninth
Circuit noted, among other things, that “the evidence presented
regarding [Diaz’s] drug use on the day of the incident was unduly
prejudicial in light of the decision not to bifurcate. . . . The focus
on the day of the incident was minimally probative of damages,
and was highly likely to influence improperly the jury’s
evaluation of [the officer’s] use of force, when he never suggested
that he thought Diaz may have been intoxicated.” (Diaz, supra,
840 F.3d at p. 602.)
       The matter before us is distinguishable because Officer
Medina testified that he believed Gonzalez was intoxicated. At
the March 29, 2019 hearing on appellants’ motion to exclude the
evidence of drugs in Gonzalez’s system at the time of his death,
the trial court acknowledged the Diaz case but observed “if
Officer Medina reasonably believed that Omar Gonzalez was
under the influence of drugs or alcohol . . . based upon Omar
Gonzalez’s behavior, he is allowed to testify to that during his
trial.” The court found: “It’s whether or not Officer Medina’s
perceptions were reasonable, whether or not he acted reasonable
under the circumstances of this case.” Thus, the court concluded,




                                  15
the evidence should be “allowed because of [Officer Medina’s]
beliefs based upon Omar Gonzalez’s behavior.”9
       Appellants further argue that the evidence that Gonzalez
had drugs in his system was irrelevant because many of the
events that Officer Medina observed were captured on Officer
Medina’s BWV. In support of this argument, appellants cite
Scott v. Harris (2007) 550 U.S. 372 (Scott). In Scott, an
individual, who fled from police and engaged them in a dangerous
high speed pursuit, sued for violations of the Fourth Amendment
after he was injured when one of the officers engaged in a
maneuver to bring the suspect’s vehicle to a stop. (Id. at pp. 375-
376.) In qualified immunity summary judgment cases such as
Scott, the courts normally adopt the plaintiff’s version of the
facts. However, the Scott court emphasized that there was “the
record of a videotape capturing the events in question,” and the
videotape “quite clearly contradict[ed] the version of the story
told by [the suspect].” (Id. at p. 378.) The suspect’s “version of



9      At the hearing, appellants pointed to deposition testimony
of Officer Medina, which, appellants suggested, contradicted his
testimony at trial. At his deposition, Officer Medina was asked,
“Did you know anything about whether he had any drugs in his
system?” Officer Medina responded, “I did not know.” Appellants
pointed out to the court that Officer Medina did not respond,
“Well, I thought that he did.” However, Officer Medina never
testified that he knew that Gonzalez had drugs in his system—he
testified that he believed Gonzalez had drugs in his system, based
on his behavior that night. The deposition testimony did not
provide a basis to exclude the evidence. The deposition testimony
was available to appellants for cross-examination of Officer
Medina.




                                16
events [was] so utterly discredited by the record that no
reasonable jury could have believed him.” (Id. at p. 380.)
      Scott does not suggest that under all circumstances video
footage must be the only evidence relied upon in determining
whether an officer’s actions were reasonable. In Scott, which was
decided on summary judgment, the video footage permitted
judgment in favor of the officer because a jury could not
reasonably believe a version of events that so clearly contradicted
the video. The circumstances before us are different. This
matter proceeded through a full trial, at which Officer Medina’s
BWV footage was just one of the forms of evidence presented to
the jury. There is no suggestion that anyone’s testimony
contradicted the video footage to any significant degree. Instead,
testimony was necessary to fill in details about the events
surrounding the shooting. We therefore reject appellants’
argument that the BWV footage undermined the relevance of the
other evidence provided at trial.
      As set forth above, Officer Medina testified at various times
that he suspected that Gonzalez was under the influence of drugs
due to Gonzalez’s actions during the car chase, during his flight
up the driveway and his engagement in an altercation with the
neighbors, and during the officers’ attempts to handcuff him.10
The evidence that Gonzalez had drugs in his system during these
events was relevant to support Officer Medina’s actions and
credibility, which were central to respondents’ defense. Thus, the
evidence was probative while not unduly prejudicial.




10    The court, having observed the BWV, described this as a
“very violent struggle that took place before the shooting.”




                                17
      B.     Prejudicial character evidence
      Appellants argue that the evidence of methamphetamine in
Gonzalez’s system was highly prejudicial character evidence,
therefore it was error to allow such evidence to be admitted.
Appellants rely on Hernandez v. Paicius (2003) 109 Cal.App.4th
452 (Hernandez), disapproved on other grounds in People v.
Freeman (2010) 47 Cal.4th 993, 1006, footnote 4. In Hernandez,
the character evidence was undocumented (or “illegal”)
immigration status. The plaintiff sued a doctor for medical
malpractice, and the trial court denied his motion in limine to
exclude evidence of his alienage and psychological condition.
(Hernandez, at p. 455.) In reversing the jury verdict below, the
appellate court noted that “the [trial] court absolutely should
have granted plaintiff’s motion to exclude reference to his
residency status. Only relevant evidence is admissible.” (Id. at
p. 460.) Appellants argue that the evidence at issue here was
even more prejudicial than that at issue in Hernandez.
Appellants cite People v. Ewoldt (1994) 7 Cal.4th 380, 393
(Ewoldt) for the proposition that the evidence was also
inadmissible under sections 787 and 1101.11



11    Ewoldt involved an exception to the rule against admission
of uncharged misconduct when such evidence is relevant to
establish some fact other than the person’s character or
disposition. (Ewoldt, supra, 7 Cal.4th at p. 393.) The Ewoldt
court held that evidence of a defendant’s uncharged similar
misconduct is admissible where the uncharged misconduct and
the charged offense are sufficiently similar to support the
inference that they are manifestations of a common design or
plan. (Id. at p. 402.) The case does not advance appellants’
argument here.




                               18
      The distinction here is the relevance of the testimony. In
Hernandez, the appellate court noted that the Legislature had
made it clear in various statutes its public policy concerning the
issue of immigration status, which is that immigration status is
irrelevant when it comes to enforcing the state’s labor,
employment, civil rights, and employee housing laws.
(Hernandez, supra, 109 Cal.App.4th at pp. 460-461.) Similarly,
in the medical malpractice case at hand, the evidence was
irrelevant to the issue of the doctor’s liability. (Id. at p. 460.) In
contrast, as explained above, the evidence that Gonzalez was
under the influence of methamphetamine at the time of the
incident was relevant to corroborate Officer Medina’s actions and
credibility and was therefore pertinent to respondents’ defense.
      Further, we note that the trial court did, in fact, exclude
prejudicial character evidence. As set forth above, the court
excluded all evidence of Gonzalez’s gang affiliations and gang
history, as well as evidence of his criminal history and any drug
paraphernalia found at the scene of the shooting. The trial
court’s decision to admit the limited evidence of
methamphetamine in Gonzalez’s system at the time of the
shootings was within the realm of the court’s discretion.
III. Expert testimony
      A.     Dr. Clark
      Appellants make two general arguments regarding
Dr. Clark’s testimony: first, that Dr. Clark’s testimony lacked
medical probability under Diaz; and second, that Dr. Clark’s




                                  19
testimony did not meet the Kelly/Frye12 test regarding the
admissibility of expert testimony.
       Appellants argue that they presented the Diaz case to the
court and noted to the court that Dr. Clark was the expert in that
case and his testimony there was described as “lacking in medical
probability.” Appellants point out that what was more shocking
in the Diaz case was that the witness, Dr. Clark, “continued to
testify to areas that had been stricken by the trial judge.”
Appellants argued that the best way to avoid this problem at trial
would be to exclude Dr. Clark’s testimony altogether because “he
has shown no ability to abide by a cautionary ruling by a trial
judge.” Appellants argued that the trial court should view the
Diaz case as a “cautionary tale.” However, the trial court noted
that the present matter was distinguishable from the Diaz case.
The court permitted Dr. Clark to testify but stated that it would
limit Dr. Clark’s testimony. Appellants take the position that
Dr. Clark should not have been permitted to testify and none of
the evidence he presented should have been before the jury.
             1.    Dr. Clark’s testimony
       On April 15, 2019, Dr. Clark testified. He had been
previously asked to review the records showing that Gonzalez
used methamphetamine on the day of his death and had
methamphetamine in his system at the time of the autopsy.
Dr. Clark testified that methamphetamine “often causes
irrational-type behavior that is out of a person’s normal
behavior,” including “[v]iolence, agitation, psychosis, anger, [and]
paranoia.” Appellants argue that Dr. Clark relayed to the jury


12    Frye v. U.S. (D.C. Cir. 1923) 293 F. 1013, 1014 (Frye), and
People v. Kelly (1976) 17 Cal.3d 24, 30 (Kelly).




                                20
case-specific hearsay as to what blood was tested and opined that
the amount of methamphetamine found in Gonzalez’s system was
quite high. After the court sustained an objection, Dr. Clark was
not permitted to testify as to whether the level of
methamphetamine found in Gonzalez’s blood would have affected
his behavior. However, Dr. Clark was then asked, “Did you find
that it affected Mr. Gonzalez?” Dr. Clark responded, “My belief is
that it did prevent—”
       Subsequently, respondents’ counsel asked Dr. Clark: “Why
do you believe that it affected his behavior?” Dr. Clark
responded, “Well, the level is quite high. It’s about ten times
higher than—” At that point, appellants’ counsel inserted an
objection for lack of foundation and moved to strike Dr. Clark’s
testimony based on Kennemur v. State of California (1982) 133
Cal.App.3d 907 (Kennemur).13 The trial court sustained the
objection on the basis of lack of foundation and granted
appellants’ motion to strike the testimony. However, appellants
argue that the trial court then emphasized the same testimony to
the jury, stating, “And the jury is to disregard the evidence that
it’s about ten times higher than the recreational, based on lack of
foundation.” Appellants argue that the “bell had been rung
repeatedly and could not be unrung.”
       Appellants assert that this is the same improper testimony
that was stricken in Diaz. Appellants argued to the trial court
that respondents’ strategy was to state the testimony, knowing it

13    Kennemur held generally that a party must disclose the
substance of an expert witness’s expected testimony, and offer
him for deposition, to allow the other party to prepare for cross-
examination and rebuttal. (Kennemur, supra, 133 Cal.App.3d at
pp. 918-919).




                                21
would be stricken, in order to get the improper information in
front of the jury. Appellants argued that they were irreparably
prejudiced.
       Dr. Clark continued his testimony, opining that Gonzalez’s
methamphetamine use caused or contributed to causing the
specific behavior that Gonzalez exhibited in this case, including a
failure to comply with police commands; refusal to give up his
gun when commanded to do so; and struggling with police. In
spite of the trial court’s earlier ruling, respondents’ counsel again
asked Dr. Clark how much methamphetamine Gonzalez would
have had to have in his system to reach the levels observed
postmortem. Appellants’ objections to this question were
sustained, but appellants argue that through the inappropriate
questions, respondents sought to plant in the jury’s mind that
there was an inordinately high amount of methamphetamine in
Gonzalez’s system.
             2.     Diaz
       Appellants argued to the trial court that Diaz “exposed
Dr. Clark’s testimony for what it really is,” i.e., improper
evidence of drug use lacking in medical probability. Appellants
point out that Dr. Clark admitted he starts with his “lay opinion”
that the individual in question exhibited poor judgment, then
testifies that what caused the poor judgment was the
methamphetamine in the individual’s system.
       The trial court disagreed with appellants’ interpretation of
the Diaz case, stating that the Diaz court was critical of defense
counsel and the witness for going beyond the scope of the
question that was asked. The trial court found that Dr. Clark’s
qualifications as a specialist in emergency medicine and
toxicology with several decades of experience in treating and




                                 22
observing methamphetamine patients met the requirements of
section 720. Further, appellants’ counsel had the opportunity to
vigorously cross-examine Dr. Clark as to his opinions, and they
took advantage of this opportunity.
       We agree that the criticism of Dr. Clark’s testimony in Diaz
stemmed from different circumstances than were present before
the court in this matter. Because the police officer in question
“never suggested he thought Diaz may have been intoxicated”
(Diaz, supra, 840 F.3d at p. 602), the issue of Diaz’s intoxication
level on the day of the shooting was irrelevant. Therefore,
evidence of the decedent’s methamphetamine use was relevant
only to the question of damages, “because it supposedly
undermined his mother’s claim that she loved her son.” (Id. at
p. 600.) The discussion in Diaz therefore starts with the premise
that Diaz’s specific intoxication level on the day he was killed had
no relevance whatsoever. As the Ninth Circuit explained, “the
evidence at trial fixated on his drug use on the day of the incident
and how it may have affected his behavior, which had no
relevance to his mother’s loss.” (Ibid.) The Ninth Circuit found
that “even if evidence of Diaz’s drug use were relevant to
damages, the form and nature of the evidence presented
regarding his drug use on the day of the incident was unduly
prejudicial in light of the decision not to bifurcate.” (Id. at
p. 602.) The court suggested it would have been “far more
relevant to damages for an expert to testify simply to the
presence of drugs in Diaz’s body and to the effects of drug use on
relationships.” (Ibid.)
       We find in Diaz no suggestion that the testimony of
Dr. Clark, in general, lacks medical probability. The trial court




                                23
did not abuse its discretion in finding Diaz distinguishable from
the matter before it.
             3.    Kelly/Frye
       California courts apply the Kelly/Frye test in determining
whether expert witness testimony regarding scientific evidence is
admissible. (People v. Shirley (1982) 31 Cal.3d 18, 51-57, citing
Frye, supra, 293 F. 1013 and Kelly, supra, 17 Cal.3d at p. 30.)
The Kelly/Frye test is a “special restriction[] governing admission
of new, novel, or experimental scientific techniques not previously
accepted in the courts.” (People v. Stoll (1989) 49 Cal.3d 1136,
1140-1141.) Under the Kelly/Frye test, a proponent of novel or
experimental scientific evidence must show that the expert’s
methodology has gained general acceptance within the scientific
community and that the witness is qualified to render an expert
opinion. (People v. Leahy (1994) 8 Cal.4th 587, 591.)
       The Kelly/Frye test is applicable only to “‘new scientific
techniques.’” (People v. Leahy, supra, 8 Cal.4th at p. 605.) Such
techniques include polygraph examinations, a truth serum,
experimental systems of blood typing, and voiceprint analysis,
among others. (People v. Shirley, supra, 31 Cal.3d at pp. 51-52.)
Appellants fail to explain what novel scientific technique they
found objectionable in this case. Appellants argue, without
citation to authority, that the idea that methamphetamine or
amphetamine causes certain behaviors without any consideration
of route of administration, time of administration, or tolerance of
user has not gained general acceptance in the scientific
community.14 Appellants argue that while there is disputed

14    In support of this argument, appellants cite People v.
Guerra (1984) 37 Cal.3d 385, 418, noting that the general
acceptance portion of the Kelly/Frye test is met if “the technique




                                24
literature that methamphetamine can cause certain effects, there
is no basis for Dr. Clark’s opinion that it did cause such effects in
this case.
       Dr. Clark’s testimony regarding the effects of
methamphetamine was based on his extensive experience as an
emergency room physician and toxicologist. He had extensive
personal knowledge and experience regarding the treatment of
methamphetamine patients and the effects of methamphetamine
use and abuse on those patients. While Dr. Clark’s decades of
experience provided a sufficient basis for him to testify regarding
the effects of methamphetamine, his testimony was open to cross-
examination. Appellants extensively cross-examined Dr. Clark
and at that time were able to address the shortcomings of
Dr. Clarks’ testimony—i.e., that he had limited knowledge of the
specifics of Gonzalez’s ingestion of methamphetamine, that he
had no personal knowledge of the direct correlation between
Gonzalez’s ingestion of methamphetamine and his behavior on
the date in question, and he had a lack of formal scientific studies
in this area.
       Appellants cite as persuasive authority In re Accutane
Products Liability (2007) 511 F.Supp.2d 1288 (Accutane).15 In


is supported by a clear majority of the members of that [scientific]
community.” Guerra involved the use of hypnosis as a forensic
technique. It does not support appellants’ position that any novel
scientific technique was used in this case.
15    Appellants acknowledge that Accutane is a federal case
that relies on Daubert v. Merrell Dow Pharmaceuticals, Inc.
(1993) 509 U.S. 579 rather than Kelly/Frye. Appellants ask that
we consider the case as persuasive authority because the
reasoning is persuasive in this matter.




                                 25
Accutane, a gastroenterologist opined that inflammatory bowel
disease (IBD) is caused by the acne medication Accutane. (Id. at
p. 1289.) In undertaking an analysis to determine the
admissibility of the expert’s opinion, the Accutane court conceded
there was no issue as to the expert’s qualifications, as he was a
board certified gastroenterologist for over 25 years. (Id. at
p. 1290.) However, in reviewing the expert’s methodology, the
Accutane court found that it was not supported by sufficiently
reliable data. (Id. at p. 1291.) After reviewing the doctor’s data
sources, the court concluded that while the doctor’s theory was
plausible, and maybe even correct, at the time of trial it
“remain[ed] an educated guess.” (Id. at p. 1296.) Appellants
liken Dr. Clark’s testimony to that of the expert in Accutane,
stating that the Accutane expert relied on histories and anecdotal
information, and lacked peer reviewed studies of his theory.
      We find Dr. Clark’s testimony to be sufficiently distinct
from the Accutane expert’s testimony. In Accutane, the expert
was attempting to opine as to the cause of a disease. The expert
admitted that while he had developed a biological theory as to
how Accutane might cause IBD, he acknowledged that no one
knows the exact biological mechanism by which IBD occurs.
(Accutane, supra, 511 F.Supp.2d at p. 1295.) In contrast,
Dr. Clark was not testifying as to the cause of a disease based on
anecdotal evidence. Instead, he was testifying that, based on his
experience as an emergency room doctor and toxicologist,
methamphetamine causes certain behavior, and in his expert
opinion, it may have caused or contributed to appellant’s
behavior on the night he was killed. While the Accutane expert’s
testimony was not supported by sufficiently reliable data,
Dr. Clark’s opinions were supported by his experience and




                                26
training after decades in the field. Any faults in his opinions
were properly subject to cross-examination. We therefore find
that the trial court did not abuse its discretion in declining to
exclude the evidence under Kelly/Frye.
       B.     Middleberg
       Appellants argue that the trial court should not have
permitted Middleberg, a nonretained expert from NMS Labs, to
testify, as Middleberg was not listed in respondents’ initial expert
disclosure. Appellants point out that respondents’ initial
disclosure failed to list anyone from NMS Labs, where the
postmortem blood of Gonzalez was tested for methamphetamine.
Instead, Middleberg was listed in respondents’ supplemental
disclosure.
       Appellants argue that Code of Civil Procedure section
2034.280 only permits a supplemental expert witness list if the
list contains experts needing an expert witness declaration under
subdivision (c) of Code of Civil Procedure section 2034.260.16
Because nonretained experts do not require an expert witness
declaration, appellants argue, they must be listed in the initial
expert witness disclosure. The trial court rejected appellants’
argument at trial, noting:
       “I’ve gone over [the statute], and I’ve gone over the
       case that has been referred to in this matter
       concerning the issue of whether a non-retained expert
       can be designated 20 days later as was done with a

16     Code of Civil Procedure section 2034.260 provides protocols
for the exchange of expert witness information. Subdivision (c) of
section 2034.260 provides that if any expert is a retained expert
pursuant to section 2034.210, subdivision (b), “the exchange shall
also include or be accompanied by an expert witness declaration,”
and provides the requirements of such a declaration.




                                27
      retained expert. I don’t find anything that prohibits
      it.”
       The trial court allowed Middleberg to testify, but ordered
that if Middleberg appeared, appellants be given up to two hours
to complete his deposition in the jury room. Middleberg was
permitted to testify subject to the deposition. Appellants note
that respondents never produced Middleberg for deposition, and
he ultimately submitted a declaration addressing the blood
sample in lieu of appearing at trial.
       Code of Civil Procedure section 2034.280 provides:
             “(a) Within 20 days after the exchange
       described in Section 2034.260, any party who
       engaged in the exchange may submit a supplemental
       expert witness list containing the name and address
       of any experts who will express an opinion on a
       subject to be covered by an expert designated by an
       adverse party to the exchange, if the party
       supplementing an expert witness list has not
       previously retained an expert to testify on that
       subject.
            “(b) This supplemental list shall be
      accompanied by an expert witness declaration under
      subdivision (c) of Section 2034.260 concerning those
      additional experts, and by all discoverable reports
      and writings, if any, made by those additional
      experts.
             “(c) The party shall also make those experts
      available immediately for a deposition under Article
      3 (commencing with Section 2034.410), which
      deposition may be taken even though the time limit
      for discovery under Chapter 8 (commencing with
      Section 2024.010) has expired.”




                                28
       The language of the statute does not restrict its application
to retained experts. Subdivision (b) of section 2034.280, requiring
expert witness declarations, pertains only to those experts for
whom such a declaration is required. Further, Kalaba v. Gray
(2002) 95 Cal.App.4th 1416 (Kalaba) does not support appellants’
argument. In Kalaba, the medical malpractice plaintiff listed
“‘any and all [of her] past or present examining and/or treating
physicians’” without listing them by name. (Id. at p. 1418.) On
the day the parties answered “ready for trial,” the plaintiff
attempted to file a list of named nonretained experts. (Ibid.) The
trial court granted the defendant’s request to exclude these
nonretained experts on the ground that they had not previously
been designated. On the day the parties returned for court trial,
the plaintiff named three of her treating physicians, whom she
had not previously designated by name. Again, the defendant’s
motion to exclude these nonretained experts on the ground that
they had not been previously designated was granted. (Id. at
p. 1419.) Under the circumstances, although they were
nonretained experts, the trial court did not abuse its discretion in
excluding these nonretained experts because “the treating
physicians [were] not listed or identified by name” but simply
referred to as treating physicians. (Id. at p. 1423.) Thus, there
was no compliance with the letter or spirit for Code of Civil
Procedure former section 2034. (Kalaba, supra, at p. 1423.)
       Kalaba does not support appellants’ argument that
respondents were not permitted to designate a nonretained
expert in a supplemental disclosure. Middleberg was not
retained for the purpose of forming an opinion for litigation, but
was designated for his knowledge regarding the actual testing of
Gonzalez’s blood sample. Appellants have cited no authority




                                29
suggesting that respondents were not permitted to designate him
in a supplemental designation as provided by Code of Civil
Procedure section 2034.280.
       Appellants further complain that respondents never
produced Middleberg for deposition. However, upon questioning
from the court on this issue, respondents noted that appellants
never requested to take Middleberg’s deposition. Further,
appellants never sought relief during the discovery phase for
respondents’ failure to produce Middleberg. Finally, during
respondents’ deposition of appellants’ retained forensic
toxicologist, Dr. Okorocha, Dr. Okorocha revealed that he would
not dispute the chain of custody records from NMS Labs. Under
the circumstances, because appellants never sought his
deposition and never complained below that he had not been
produced, appellants cannot now complain that Middleberg was
not produced for deposition.
IV. Laboratory report and results
       The NMS Labs test results showing methamphetamine in
Gonzalez’s blood at the time of his death were not submitted to
the jury. Instead, the trial court allowed the test results only to
the extent that expert witnesses were permitted to refer to them.
Appellants laid the foundation for the admission of the laboratory
test results through the declaration of Middleberg, who attested
that the toxicology report was made in the regular course of
business and there was no particular delay between testing the
blood samples and receiving the results. Eskandary, the records
custodian, signed the certification of authenticity for the
laboratory report and chain of custody documents.
       Appellants argue that the laboratory test results were
inadmissible hearsay under People v. Sanchez (2016) 63 Cal.4th




                                30
665 (Sanchez) and should have been excluded. Appellants argue
that the blood samples were improper testimonial evidence and
are not covered by a hearsay exception; they did not fall under
the business records exception; and the declarations of
Middleberg and Eskandary were insufficient to properly establish
a foundation for the admission of the laboratory report at trial.
We address each argument separately below, and conclude that
the trial court did not abuse its discretion in allowing the
laboratory report to be available for the expert witnesses for
reference in support of their opinions.
       A.    The laboratory results were properly admitted
             under the business records exception to hearsay
       Section 1271 provides that evidence of a writing made as a
record of an act, condition, or event is not made inadmissible by
the hearsay rule when “(a) The writing was made in the regular
course of a business; [¶] (b) The writing was made at or near the
time of the act, condition, or event; [¶] (c) The custodian or other
qualified witness testifies to its identity and the mode of its
preparation; and [¶] (d) The sources of information and method
and time of preparation were such as to indicate its
trustworthiness.” The admissibility of a particular record
depends on a case-by-case analysis of the circumstances of each
record. (People v. Zavala (2013) 216 Cal.App.4th 242, 246
[finding that a printed compilation of cell phone data produced by
human query for use at trial falls under the business records
exception].) “‘Where the trial court has determined that the
foundation laid was sufficient to support the introduction of
evidence under the business records exception, and the record
reasonably supports this determination, its conclusion is binding
on the appellate court.’” (Id. at pp. 245-246.)




                                31
       Laboratory results may be admissible as business records
even when the lab technician who actually performed the test is
unavailable. (County of Sonoma v. Grant W. (1986) 187
Cal.App.3d 1439, 1448 (County of Sonoma) [finding that
laboratory’s paternity test results were admissible under the
business records exception due to testimony establishing chain of
custody, despite the fact that the technicians who received and
tested the samples did not testify and were not available for
cross-examination]; see Nichols v. McCoy (1952) 38 Cal.2d 447,
448-449 [finding that blood sample confirming elevated alcohol
levels was properly admitted under the business records
exception where coroner testified as to procedures followed in
taking blood samples although embalmer had no personal
knowledge of the identity of the decedent].)
       “The object of . . . section 1271 is to eliminate the calling of
each witness involved in preparation of the record and substitute
the record of the transaction instead.” (County of Sonoma, supra,
187 Cal.App.3d at p. 1451.) “‘“‘It is not necessary that the person
making the entry have personal knowledge of the transaction.’”’”
(Ibid.; see Estate of O’Connor (2017) 16 Cal.App.5th 159, 170 [“[A]
qualified witness need not be the custodian, the person who
created the record, or one with personal knowledge in order for a
business record to be admissible under the hearsay exception.”].)
Contrary to appellants’ arguments, Middleberg and Eskandary
did not need to have personal knowledge of the accuracy of the
report. Instead, the inquiry becomes whether the proffered
foundational evidence exhibits “inherent reliability, accuracy,
and trustworthiness.” (County of Sonoma, supra, at p. 1451.)
       The trial court did not abuse its discretion in determining
that sufficiently reliable foundational evidence existed in this




                                  32
case. As attested to by Middleberg, NMS Labs regularly conducts
toxicologic analyses based on the blood samples sent from the Los
Angeles County Coroner’s Office. Thus, it was acting in the
regular course of its business when it received the sample from
Gonzalez’s body. The test results were “generated in the normal
course of business by employees of NMS Labs.” Middleberg
testified that there was no particular delay involved between the
laboratory’s testing and reporting of the results, and that such
results were automatically computer generated at the time of
testing and stored in an electronic file with an associated
workorder number. Middleberg, as the laboratory director of
NMS Labs, had personal knowledge of the standard testing
practices of NMS Labs. Further, appellants’ own expert
confirmed that NMS Labs was a reliable laboratory and he had
no reason to dispute the results of the testing in this case.
       We therefore conclude that the trial court did not abuse its
discretion in determining that the laboratory report was
sufficiently reliable to be admissible under section 1271.17




17      For the first time in their reply brief, appellants assert that
respondents did not submit the correct declaration required
under section 1561 and People v. McVey (2018) 24 Cal.App.5th
405, 411-413. Appellants make this assertion without
substantive argument regarding the chain of custody declaration
submitted in this matter. We therefore decline to address this
argument. (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246
[“‘[I]f a party fails to support an argument with the necessary
citations to the record, . . . the argument [will be] deemed to have
been waived.’”]; Reichardt v. Hoffman (1997) 52 Cal.App.4th 754,
764 [“‘Points raised for the first time in a reply brief will
ordinarily not be considered, because such consideration would




                                  33
       B.    The cases cited by appellants are inapplicable
       Appellants cite to several federal cases involving the
federal constitutional right to confront witnesses. None of the
cases undermines the trial court’s proper exercise of discretion in
this case. First, in Sanchez, supra, 63 Cal.4th 665, an expert
witness testified as to the defendant’s gang membership based on
inadmissible hearsay evidence, which was presented as fact
without the requisite independent proof. The Sanchez court
concluded that in the context of a criminal prosecution, where a
prosecution expert seeks to relate testimonial hearsay such as
the hearsay at issue there, “there is a confrontation clause
violation” in the absence of a showing of witness unavailability or
a prior opportunity for cross-examination. (Id. at pp. 685-686.)
The matter before us is distinguishable as it is not a criminal
prosecution, does not involve the confrontation clause of the
federal Constitution, and instead involves cross-examination of a
qualified witness regarding business records in a civil case.18
       Bullcoming v. New Mexico (2011) 564 U.S. 647
(Bullcoming) similarly involved a criminal prosecution for driving
while intoxicated (DWI). The key evidence against the petitioner
was a forensic laboratory report certifying that the defendant’s


deprive the respondent of an opportunity to counter the
argument.’”].)
18     Appellants argue in their reply brief that this aspect of
Sanchez is, in fact, applicable in civil cases. However, the one
civil case appellants cite for this proposition was a case in which
the Sanchez argument was forfeited due to the appellant’s failure
to raise a hearsay objection below. (David v. Hernandez (2017)
13 Cal.App.5th 692, 704.) The case does not support appellants’
position here.




                                34
blood alcohol level was well above the threshold for aggravated
DWI. A forensic analyst named Caylor completed, signed, and
certified the report. However, the prosecution neither called
Caylor to testify nor asserted he was unavailable; “the record
showed only that Caylor was placed on unpaid leave for an
undisclosed reason.” (Id. at p. 659.) The Bullcoming court
concluded that Caylor was more than a mere scrivener in the
process, instead making representations as to how he received
the sample; checked the sample; adhered to protocols, etc. (Id. at
pp. 669-660.) Under the circumstances, the confrontation clause
required that the accused be given the right to confront the
analyst who made the certification unless that analyst was
unavailable or the accused had an opportunity to cross-examine
him. (Id. at p. 663.) Again, the confrontation clause is not
applicable in this civil matter.19



19     Melendez-Diaz v. Massachusetts (2009) 557 U.S. 305 was a
criminal prosecution for distribution of cocaine involving the
admissibility of a certificate of analysis showing results
performed on seized substances. Petitioner objected to the
admission of the certificate, asserting that under the
confrontation clause, the analysts must testify in person. (Id. at
p. 309.) The Melendez-Diaz court concluded, in keeping with the
other cases discussed above, that the analysts’ statements were
testimonial statements, and the analysts were witnesses for the
purpose of the Sixth Amendment. Thus, absent a showing that
the analysts were unavailable to testify at trial, the petitioner
“was entitled to ‘“be confronted with”’ the analysts at trial.” (Id.
at p. 311.) The court noted that the analysts’ certification was
not a business record because it was not a traditional official or
business record but was instead created “for the sole purpose of
providing evidence against a defendant.” (Id. at pp. 322-323.)




                                 35
      Finally, appellants point to Conservatorship of S.A. (2018)
25 Cal.App.5th 438 (S.A.) for the proposition that the laboratory
results should have been redacted before being admitted for use
by the experts in this case. (Id. at pp. 442, 447.) The testimonial
records in S.A. were psychiatric records. The records were
redacted to remove “conclusions, opinions, and remote or
immaterial matters.” (Id. at p. 442.) The S.A. court concluded
that the psychiatric records were not inadmissible hearsay and a
psychiatrist’s reliance on the records at trial did not violate the
conservatee’s rights because the psychiatrist “did not relate any
prejudicial case-specific facts not independently proven by
admissible evidence.” (Id. at p. 447.)
      Appellants argue that redactions of conclusions and
opinions should have similarly been made to the NMS Labs
report. However, the extent of the redactions, and the specific
nature of the redactions, is never discussed in detail in S.A.
Thus, while S.A. confirms that medical records may be considered
business records for the purposes of section 1271 (S.A., supra, 25
Cal.App.5th at pp. 447-448), it does not provide guidance as to
any redactions that should have been made in this case. Further,
the medical records in S.A. were both read to the jury and
provided to the jury for the purpose of determining a
conservatorship. (Id. at pp. 442-443.) Here, in contrast, the
laboratory report were not read to, nor provided to, the jury, but
were only available for use by the parties’ experts. S.A. does not
undermine the trial court’s admission of the laboratory reports




Gonzalez is not a criminal defendant, and the legal analysis has
no relevance in the matter before us.




                                36
for this limited purpose under the business records exception. No
abuse of discretion occurred.
V.      Evidence of the folded dollar bill
        Appellants claim that the trial court erred in admitting
evidence of what appellants describe as “drug paraphernalia” in
the form of a folded dollar bill. Appellants describe the dollar
bill, seen on the ground in the BWV shown to the jury, as a
“characteristic bindle that traditionally contains cocaine.”
Respondents argued at trial that the money on the ground was
necessary to use as a point of reference for the jury to orient them
as they observed the events. Appellants argued to the trial court
that the folded bill would suggest to some jurors that Gonzalez
was a drug dealer and was therefore highly prejudicial.
        In responding to the parties’ arguments, the trial court
acknowledged that it had to weigh the interests of appellants “in
being able to have the court uphold the ruling on the motion in
limine to exclude evidence concerning a dollar bill, drug
paraphernalia, possible cocaine, versus the interest of Officer
Medina, who wants to be able to put on an adequate defense to
protect his interest . . . .” The court initially asked that the
parties not publish the dollar bill to the jury, but only show the
witnesses the necessary evidence. The court stated, “at this time,
I’ll allow it, not publish it and not refer to it as anything other
than the money on the ground . . . as opposed to a dollar bill, just
the money on the ground . . . .” The court noted that it would “see
how it develops from there,” and consider the possibility that the
item could be moved and an X placed in order to remove the
dollar bill before the video and photographic evidence went to the
jury. The court later allowed the jury to observe the money on
the ground as a landmark in viewing photographic evidence.




                                37
There was no suggestion that Gonzalez was the source of the
money nor any suggestion that the dollar bill was related to drug
use.
      The trial court properly weighed the competing interests at
stake and reached a determination that was well within its
discretion. Appellants’ somewhat speculative fear that the dollar
bill would suggest to the jury that Gonzalez was a drug dealer
was alleviated by the court’s permitting only limited reference to
the money and only as necessary to orient the visual evidence.
Appellants fail to cite any authority suggesting unfair prejudice
from the trial court’s ruling and fail to show an abuse of the
court’s discretion.

                        DISPOSITION
      The judgment is affirmed. Respondents are awarded their
costs on appeal.


                                       ________________________, J.
                                       CHAVEZ

We concur:


________________________, P. J.
LUI


________________________, J.
HOFFSTADT




                                  38